IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT United States Court of Appeals
                        _____________________          Fifth Circuit

                             No. 04-50998               F I L E D
                        _____________________             April 8, 2005

UNITED STATES OF AMERICA                             Charles R. Fulbruge III
                                                             Clerk
                Plaintiff - Appellee
                   v.
HOMERO BAUTISTA-FAUSTINO
                Defendant - Appellant
                       ---------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                            (04-CR-149)
                       ---------------------
Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, Austin Division for resentencing is

granted.



________________

     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT     IS   FURTHER    ORDERED   that   the   Appellee’s      unopposed

alternative motion to extend time to file the Appellee’s brief

until     fourteen   (14)   days   from   the   Court’s   denial    of   the

Appellee’s motion to vacate and motion to remand is denied as

unnecessary.